



Exhibit 10.3




Kaiser Aluminum Corporation
2016 Equity and Incentive Compensation Plan
Performance Shares Award Agreement
You have been selected to receive a grant of Performance Shares pursuant to the
Kaiser Aluminum Corporation 2016 Equity and Incentive Compensation Plan (the
“Plan”), as specified below:
Participant: [___________________________]
Date of Grant: [_________________________]
Number of Performance Shares Granted: [______________________]
End of Performance Period: December 31, 2022
Management Objectives: The Management Objectives which, if achieved, will result
in payment hereunder are set forth on Exhibit A hereto.
Formula for Determining Performance Shares Earned: Except as otherwise provided
in Section 5 or Section 6 of this Agreement, the number of Performance Shares
earned hereunder, if any, will be determined based on the level of achievement
of the Management Objectives in accordance with the formula set forth on
Exhibit A hereto. Except as otherwise provided in Section 5 or Section 6 of this
Agreement, before the Performance Shares will be earned and paid, the Committee
must certify the level of achievement of the Management Objectives, which the
Committee shall do as soon as practicable after the date set forth under “End of
Performance Period” above and in no event later than March 15 of the calendar
year following the date set forth under “End of Performance Period” above.


Performance Vesting Date: For purposes of this Agreement, “Performance Vesting
Date” means the later of (1) the third anniversary of the Date of Grant and in
no event later than March 15 of the calendar year following the date set forth
under “End of the Performance Period” above and (2) the date on which the
Committee certifies the level of achievement of the Management Objectives
specified under “Management Objectives” above to determine the number of
Performance Shares, if any, that become vested and earned hereunder.


THIS PERFORMANCE SHARES AWARD AGREEMENT (this “Agreement”), effective as of the
Date of Grant, evidences the grant by Kaiser Aluminum Corporation, a Delaware
corporation (the “Company”), to the Participant named above (the “Participant”)
pursuant to the provisions of the Plan of the number of Performance Shares set
forth under “Number of Performance Shares Granted” above (“Target Performance
Shares”). Except as otherwise provided in Section 5 or Section 6 of this
Agreement, the number of Performance Shares that may become vested and earned
under this Agreement shall be from 0% to 200% of the number of Target
Performance Shares, with the specific number vested and earned hereunder to be
determined as set forth under “Formula for Determining Performance Shares
Earned” above based on the level of achievement of the Management Objectives
specified under “Management Objectives” above during the period from and
including the first day of the three-year period ending on the date set forth
under “End of Performance Period” above through and including the date set forth
under “End of Performance Period” above.
This Agreement and the Plan collectively provide a complete description of the
terms and conditions governing the Performance Shares that may be earned
hereunder. If there is any inconsistency between the terms of this Agreement, on
the one hand, and the terms of the Plan, on the other hand, the Plan’s terms
shall control. All capitalized terms shall have the meanings ascribed to them in
the Plan unless specifically set forth otherwise herein.
1.    Employment with the Company. Except as may otherwise be provided in
Sections 5 or 6 of this Agreement, the Target Performance Shares are granted,
and the rights and interests under this Agreement are provided, to the





--------------------------------------------------------------------------------





Participant on the condition that the Participant remains an Employee of the
Company (as defined in Section 11 of this Agreement) from the Date of Grant
through (and including) the Performance Vesting Date.


2.    Account for Performance Shares; Restrictions on Transfer.


(a)
The Target Performance Shares are granted, and the rights and interests under
this Agreement are provided, to the Participant effective on the Date of Grant
and are subject to, and granted and provided upon, the terms, conditions and
restrictions set forth in this Agreement and in the Plan. The Target Performance
Shares shall be credited to a bookkeeping entry in the Participant’s name
established and maintained by the Company until payment or forfeiture of such
Performance Shares in accordance with this Agreement.



(b)
Except as may otherwise be provided herein and in the Plan, neither the Target
Performance Shares nor any right or interest under this Agreement (including,
without limitation, any right to or interest in other Performance Shares that
may be earned hereunder or any right to or interest in the Common Shares
underlying the Performance Shares that may be earned hereunder) shall be
transferable prior to payment in accordance with Section 3 of this Agreement
other than as contemplated by Section 8 of this Agreement or by will or the laws
of descent and distribution. If any Target Performance Shares or any right or
interest under this Agreement (including, without limitation, any right to or
interest in other Performance Shares that may be earned hereunder or any right
to or interest in the Common Shares underlying Performance Shares that may be
earned hereunder) are sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, whether voluntarily or involuntarily, other than in
accordance with this Agreement or the Plan, or if any attachment, execution,
garnishment or lien shall be issued against or placed upon Target Performance
Shares or any right or interest under this Agreement (including, without
limitation, any right to or interest in other Performance Shares that may be
earned hereunder or any right to or interest in the Common Shares underlying
Performance Shares that may be earned hereunder), all Target Performance Shares
and all rights and interests under this Agreement shall be immediately forfeited
by the Participant and all obligations of the Company under this Agreement shall
terminate.



3.    Payment of Performance Shares.


(a)
Each Performance Share that becomes vested and earned or deemed earned hereunder
shall entitle the Participant to receive one (1) Common Share, subject to
adjustment in accordance with Section 11 of the Plan.



(b)
The Company shall issue or deliver Common Shares to the Participant to settle
Performance Shares vested and earned hereunder as soon as practicable following
the Performance Vesting Date (and in no event later than March 15 of the
calendar year following the year in which the date set forth under “End of
Performance Period” above occurs) or, if the Performance Shares are vested and
earned or deemed earned prior thereto upon an event contemplated by
Section 5(a), Section 5(b) or Section 6 of this Agreement, the date of such
event (but, in all cases, within the “short term deferral” period determined
under Treasury Regulation Section 1.409A-1(b)(4) (the “Short-Term Deferral
Period”)), with the applicable vesting date being referred to herein as the
“Vesting Date.” Notwithstanding the foregoing, if the applicable Vesting Date is
a date when trading in the Common Shares is subject to a “blackout period” or
any other restriction on trading under the Company’s trading policy, the
issuance or delivery to the Participant of the Common Shares underlying
Performance Shares vested and earned or deemed earned hereunder shall be
deferred until the end of such “blackout period” or other restriction on
trading, provided that, in all cases, the Common Shares underlying Performance
Shares vested and earned or deemed earned hereunder shall be issued or delivered
to the Participant within the applicable Short-Term Deferral Period. For the
sake of clarity, the settlement and payment of Performance Shares vested and
earned or deemed earned hereunder is intended to comply with Treasury Regulation
Section 1.409A-1(b)(4), and this Agreement will be construed and administered in
such a manner. As a result, notwithstanding any provision in this Agreement to
the contrary, the settlement and payment of Performance Shares vested and earned
or deemed earned hereunder in all events will be made no later than the date
that is the 15th day of the third calendar month of the applicable year
following the year in which the Common Shares subject to the Performance Shares
vested and earned or deemed earned hereunder






--------------------------------------------------------------------------------





are no longer subject to a “substantial risk of forfeiture” within the meaning
of Treasury Regulation Section 1.409A-1(d).


(c)
Except to the extent determined by the Committee and permitted by the Plan, the
Company may not issue or deliver Common Shares to the Participant in respect of
Performance Shares vested and earned or deemed earned hereunder at a time
earlier than otherwise expressly provided in this Agreement.



(d)
The Company’s obligations to the Participant with respect to this Agreement and
the Performance Shares vested and earned or deemed earned hereunder shall be
satisfied in full upon the issuance or delivery of Common Shares in respect of
such Performance Shares and, if applicable, the payment contemplated by Section
4(b) of this Agreement.



4.    No Rights as Stockholder; Related Cash Payment.


(a)
The Participant shall have no rights of ownership in, and shall have no voting
or other ownership rights in respect of, the Common Shares underlying the
Performance Shares that may be earned hereunder until the date on which such
Common Shares, if any, are issued or delivered to the Participant pursuant to
Section 3 of this Agreement.



(b)
If the Company declares any dividends or distributions on the Company’s Common
Shares payable other than in shares of the Company’s capital stock and the
record and payment dates for such dividends or distributions occur on or after
the Date of Grant but before Common Shares are issued or delivered in accordance
with Section 3 of this Agreement, then contemporaneously with the issuance or
delivery of Common Shares in accordance with Section 3 of this Agreement, the
Company shall make a payment to the person or persons to whom such Common Shares
are so issued or delivered, with such payment equal, in amount and in kind, to
the dividends and distributions that such person or persons would have received
if the number of Common Shares so issued or delivered had been issued and
outstanding and held of record by such person or persons from and after the Date
of Grant through the date of such issuance or delivery, without interest
thereon. If the Company declares any dividends or distributions on the Company’s
Common Shares payable other than in shares of the Company’s capital stock and
the record date for such dividends or distributions occurs before Common Shares
are issued or delivered in accordance with Section 3 of this Agreement but the
payment date for such dividends or distributions does not occur before Common
Shares are so issued or delivered, then the Company shall make a payment to the
person or persons to whom such Common Shares are so issued or delivered, with
such payment equal, in amount and in kind, to such dividends or distributions as
promptly as practicable after the payment date for such dividends or
distributions (and, in any event, within the Short-Term Deferral Period).



(c)
The obligations of the Company under this Agreement are unfunded and unsecured,
and the rights of the Participant hereunder will be no greater than those of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.



(d)
In the event Section 7 of this Agreement is applicable to any Common Shares
acquired pursuant to this Agreement, the Company shall have the right to demand
that all or any portion of payments theretofore received by the Participant
pursuant to Section 4(b) of this Agreement in respect of such Common Shares be
repaid or returned to the Company. Furthermore, the Company may, to the extent
permitted by law, set off the amounts payable to it as a result of any such
demand against any amounts that may be owing from time to time by the Company or
any Subsidiary to the Participant, whether as wages or vacation pay or in the
form of any other benefit or for any other reason; provided, however, that
except to the extent permitted by Treasury Regulation Section 1.409A-3(j)(4),
such offset shall not apply to amounts that are “deferred compensation” within
the meaning of Section 409A of the Code.



5.    Cessation of Employment.


(a)
By Death. In the event the Participant ceases to be an Employee of the Company
by reason of death prior to the date set forth under “End of Performance Period”
above and Section 6 of this Agreement






--------------------------------------------------------------------------------





is not then applicable, then the Target Performance Shares shall, on the date of
the Participant’s death, immediately become 100% vested and deemed earned and
the Company shall issue or deliver the Common Shares underlying the Target
Performance Shares as soon as practicable following the date of death (and, in
any event, within the Short-Term Deferral Period) to the person or persons that
have been named as the Participant’s beneficiary or beneficiaries, as
contemplated by Section 8 of this Agreement, or to such person or persons that
have acquired the Participant’s rights to such Performance Shares by will or the
laws of descent and distribution.


In the event the Participant ceases to be an Employee of the Company by reason
of death on or after the date set forth under “End of Performance Period” above
but on or before the Performance Vesting Date, a number of Performance Shares
that would become vested and earned on the Performance Vesting Date assuming the
Participant were an Employee of the Company from the Date of Grant through (and
including) the Performance Vesting Date (“Earned Performance Shares”) shall
become 100% vested and earned upon the Performance Vesting Date and the Company
shall issue or deliver the Common Shares underlying the Earned Performance
Shares as soon as practicable following the Performance Vesting Date (and in no
event later than 2-½ months following the calendar year in which the date set
forth under “End of Performance Period” above occurs) to the person or persons
that have been named as the Participant’s beneficiary or beneficiaries, as
contemplated by Section 8 of this Agreement, or to such person or persons that
have acquired the Participant’s rights to such Performance Shares by will or the
laws of descent and distribution.


Notwithstanding the foregoing, if, in connection with the events contemplated by
the first sentence of this Section 5(a), the Participant’s death or, in
connection with the events contemplated by the second sentence of this
Section 5(a), the Performance Vesting Date occurs on a date when trading in the
Common Shares is subject to a “blackout period” or any other restriction on
trading under the Company’s trading policy, the issuance or delivery to such
person or persons of the Common Shares underlying the Performance Shares vested
and earned or deemed earned hereunder shall be deferred until the end of such
“blackout period” or other restriction on trading, provided that, in all cases,
the Common Shares underlying the Performance Shares vested and earned or deemed
earned hereunder shall be issued or delivered to such person or persons (i) in
connection with the events contemplated by the first sentence of this
Section 5(a), within the Short-Term Deferral Period or (ii) in connection with
the events contemplated by the second sentence of this Section 5(a), no later
than 2-½ months following the calendar year in which the date set forth under
“End of Performance Period” above occurs.


(b)
By Disability. In the event the Participant becomes Disabled (as defined in this
Section 5(b)) prior to the date set forth under “End of Performance Period”
above and Section 6 of this Agreement is not then applicable, then the Target
Performance Shares shall, upon the date of the Participant’s Disability,
immediately become 100% vested and deemed earned, and the Company shall issue or
deliver the Common Shares underlying the Target Performance Shares to the
Participant in accordance with Section 3 of this Agreement. In the event the
Participant becomes Disabled on or after the date set forth under “End of
Performance Period” above but on or before the Performance Vesting Date, any
Earned Performance Shares shall become 100% vested and earned upon the
Performance Vesting Date and the Company shall issue or deliver the Common
Shares underlying the Earned Performance Shares to the Participant in accordance
with Section 3 of this Agreement.



“Disabled” or “Disability” shall be defined as unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.


(c)
Involuntary Termination Other Than for Cause or Detrimental Activity;
Termination For Good Reason. In the event the Participant ceases to be an
Employee of the Company on or before the Performance Vesting Date because either
(i) the Company or any of its Subsidiaries terminates such employment for any
reason other than for Cause (as defined in Section 11 of this Agreement) or
other Detrimental Activity (as defined in Section 11 of this Agreement) or
(ii) the Participant terminates his or her employment for Good Reason (as
defined in Section 11 of this Agreement) and, in either case, Section 6 of this
Agreement is not applicable at the time of such employment termination, then the
Target Performance Shares shall remain outstanding subject to the forfeiture






--------------------------------------------------------------------------------





provisions contained in Sections 2 and 7 of this Agreement and any Earned
Performance Shares shall become 100% vested and earned upon the Performance
Vesting Date, and the Company shall issue or deliver the Common Shares
underlying the Earned Performance Shares to the Participant in accordance with
Section 3 of this Agreement.


(d)
Retirement. In the event the Participant ceases to be an Employee of the Company
as a result of retirement at or after age 65 (“Retirement”) and on or before the
Performance Vesting Date and Section 6 of this Agreement is not then applicable,
then the Target Performance Shares shall remain outstanding subject to the
forfeiture provisions contained in Sections 2 and 7 of this Agreement and a pro
rata portion, determined in accordance with the next following sentence, of any
Earned Performance Shares shall become vested and earned upon the Performance
Vesting Date. Such pro rata portion shall be determined based on a fraction, the
numerator of which shall be the number of days employed during the three-year
period ending on the date set forth under “End of Performance Period” above and
the denominator of which shall be the total number of days in such three-year
period. The Company shall issue or deliver the Common Shares underlying the
Earned Performance Shares so vested and earned to the Participant in accordance
with Section 3 of this Agreement.



(e)
For Other Reasons. In the event the Participant ceases to be an Employee of the
Company prior to the Performance Vesting Date for any reason other than a reason
set forth in Section 5(a), 5(b), 5(c) or 5(d) of this Agreement and Section 6 of
this Agreement is not then applicable, then all Target Performance Shares, all
rights to and interests in other Performance Shares that may be earned hereunder
and all rights to and interests in payments related to the Performance Shares
that may be earned hereunder shall be forfeited by the Participant. The Company
shall have the right, at the sole discretion of the Committee, to determine that
any Target Performance Shares that would otherwise be forfeited, and any other
Performance Shares that may be earned hereunder the rights to and interests in
which would otherwise be forfeited, have been vested and earned.



6.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control before the date set forth under
“End of Performance Period” above and while the Participant continues to be an
Employee of the Company (unless the Participant has ceased to be an Employee of
the Company as a result of employment termination as contemplated by Section
5(c) of this Agreement or as a result of Retirement as contemplated by Section
5(d) of this Agreement), then a number of Performance Shares determined as set
forth under “Formula for Determining Performance Shares Earned” above based on
the level of achievement of the Management Objectives specified under
“Management Objectives” above during the period from and including the first day
of the three-year period ending on the date set forth under “End of Performance
Period” above through the date of the Change in Control (or, if the financial
information needed to determine the level of achievement of the Management
Objectives is not available through the date of the Change in Control, the most
recent date prior to the Change in Control through which such information is
available) shall, upon the date of the Change in Control, immediately become
100% vested and earned (or, if the Participant has ceased to be an Employee of
the Company as a result of Retirement as contemplated by Section 5(d) of this
Agreement before the date of the Change in Control, a pro rata portion,
determined based on a fraction, the numerator of which shall be the number of
days employed during the period from and including the first day of the
three-year period ending on the date set forth under "End of Performance Period"
above through and including the date of the Change in Control and the
denominator of which shall be the total number of days in such period, of such
number of Performance Shares shall immediately become vested and earned), and
the Company shall issue or deliver the Common Shares underlying the Performance
Shares so vested and earned (or the consideration that would have been issued or
delivered in respect thereof had the Performance Shares so vested and earned
been outstanding at the time of such Change in Control) to the Participant in
accordance with Section 3 of this Agreement. In the event of a Change in Control
on or after the date set forth under “End of Performance Period” above but on or
before the Performance Vesting Date, any Earned Performance Shares shall become
100% vested and earned (or, if the Participant has ceased to be an Employee of
the Company as a result of Retirement as contemplated by Section 5(d) of this
Agreement before the date of the Change in Control, a pro rata portion,
determined as set forth in Section 5(d) of this Agreement, of any Earned
Performance Shares shall become vested and earned) upon the Performance Vesting
Date and the Company shall issue or deliver the Common Shares underlying the
Earned Performance Shares so vested and earned (or the consideration that would
have been issued or delivered in respect thereof had the Earned Performance
Shares so vested and earned been outstanding at the time of such Change in
Control) to the Participant in accordance with Section 3 of this Agreement.


7.    Detrimental Activity. If the Participant, either during employment by the
Company or any Subsidiary or within one (1) year after termination or cessation
of such employment (or, if termination or cessation of such employment is by the
Company or any of its Subsidiaries for any reason other than for Cause or other
Detrimental Activity or by the Participant for Good Reason as contemplated by
Section 5(c) of this Agreement or results from Retirement as contemplated by
Section 5





--------------------------------------------------------------------------------





(d) of this Agreement, within the period commencing upon termination or
cessation of such employment and ending one (1) year after the date set forth
under “End of Performance Period” above), shall engage in any Detrimental
Activity, and the Committee shall so find, the Participant upon notice of such
finding shall be obligated to:


(a)
Forfeit all Target Performance Shares, all rights to and interests in other
Performance Shares that may be earned hereunder and all rights to and interests
in payments related to Performance Shares that may be earned hereunder;



(b)
Return to the Company all Common Shares that the Participant has not disposed of
that were acquired pursuant to this Agreement since the date that is one (1)
year prior to the date of the commencement of such Detrimental Activity; and



(c)
With respect to any Common Shares so acquired that the Participant has disposed
of, pay to the Company in cash the aggregate Market Value per Share of the
Common Shares on the date of such acquisition.



To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or any Subsidiary to
the Participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that, except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of
Section 409A of the Code. For purposes of this Section 7, Common Shares shall be
deemed to be acquired pursuant to this Agreement at such time as they are issued
or delivered to the Participant to settle Performance Shares vested and earned
or deemed earned hereunder.
8.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in the case of the
Participant’s death before the Participant receives all of such benefit. Each
such designation shall revoke all prior designations by the Participant, shall
be in a form prescribed by the Company, and shall be effective only when filed
by the Participant in writing with the Vice President Human Resources of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
in accordance with the Participant’s will or the laws of descent and
distribution.


9.    Continuation of Employment. This Agreement shall not confer upon the
Participant any right with respect to continuance of employment with the Company
or any Subsidiary, nor shall this Agreement interfere in any way with any right
that the Company or any Subsidiary would otherwise have to terminate the
Participant’s employment or other service at any time.


10.    Miscellaneous.
        
(a)
The payments under this Agreement and the Plan are intended to comply with, or
be exempt from, Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement and the Plan shall be administered,
construed and interpreted in a manner consistent therewith. To the extent that
the Performance Shares that may be earned hereunder, or the issuance or delivery
of the Common Shares or other payments in respect of the Performance Shares that
may be earned hereunder, are subject to Section 409A, such Performance Shares
shall be awarded, and any Common Shares or other payments in respect of such
Performance Shares shall be issued or delivered, in a manner that will comply
with Section 409A, including proposed, temporary or final regulations or any
other guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. Notwithstanding any provision of this Agreement to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A, the Company reserves the right to make amendments to this
Agreement as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, the Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed in connection with this Agreement (including any taxes and
penalties under Section 409A), and neither the Company nor any Subsidiary shall
have any obligation to indemnify or otherwise hold the Participant harmless from
any or all of such taxes or penalties.








--------------------------------------------------------------------------------





(b)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.



(c)
In accordance with Section 18 of the Plan, the Board may terminate, amend or
modify the Plan.



(d)
The Participant shall be obligated to pay to the Company or make arrangements
satisfactory to the Committee for payment of any federal, state and local taxes
(including the Participant’s FICA obligation), whether domestic or foreign,
required by law to be withheld on account of any event under this Agreement.



The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation an amount sufficient to satisfy federal, state and
local taxes (including the Participant’s FICA obligation), whether domestic or
foreign, required by law to be withheld with respect to any event under this
Agreement.
Notwithstanding the above, unless otherwise determined by the Committee, the
Company will withhold Common Shares issuable or deliverable hereunder having an
aggregate Market Value per Share on the date the tax is to be determined equal
to the amount required to be withheld. Such withholding shall be subject to any
procedural rules adopted by the Committee with respect thereto.
(e)
The Participant shall be obligated to take all steps necessary to comply with
all applicable provisions with respect to transfers of the Company’s securities
imposed by the Company’s certificate of incorporation, bylaws and insider
trading policies and federal and state securities laws, each as in effect from
time to time, in exercising his or her rights under this Agreement.



(f)
All obligations of the Company under the Plan and this Agreement shall be
binding on any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company.



(g)
This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware.



(h)
Notice hereunder shall be given to the Company at its principal place of
business or such other address as the Company may subsequently furnish to the
Participant in writing, and shall be given to the Participant at the address of
such Participant that is specified in the Company’s records.



(i)
If there is any inconsistency between the terms of this Agreement and the terms
of a written employment agreement between the Participant and the Company or any
Subsidiary relating to the earning or payment of the Performance Shares that may
be earned hereunder, the terms of this Agreement shall control.



(j)
Notwithstanding any other provisions of this Agreement, the Company shall not be
required to issue or deliver any Common Shares pursuant to this Agreement on a
date on which such issuance or delivery would violate the Securities Act of
1933, as amended, or any other applicable federal or state securities laws.



(k)
The Participant is deemed to be bound by the terms and conditions governing the
Performance Shares that may be earned hereunder as the same are set forth in
this Agreement and the Plan, regardless of whether the Participant acknowledges
acceptance of such grant by electronic communication or other written
communication.



(l)
For the avoidance of doubt, Target Performance Shares that are not vested and
earned or deemed earned hereunder, and rights to and interests in other
Performance Shares that may be earned hereunder that are not vested and earned
hereunder, either (i) on the Performance Vesting Date based on the level of
achievement of the Management Objectives set forth above or (ii) upon an event






--------------------------------------------------------------------------------





contemplated by Section 5 or 6 of this Agreement, shall be forfeited by the
Participant on the Performance Vesting Date or the date of such event, as
applicable (except as otherwise expressly provided). However, the Company shall
have the right, at the sole discretion of the Committee, to determine that any
Target Performance Shares that may be earned hereunder that would otherwise be
forfeited, and any other Performance Shares that may be earned hereunder the
rights to and interests in which would otherwise be forfeited, have been vested
and earned.


(m)
Nothing in this Agreement prevents the Participant from providing, without prior
notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations, and for purposes of clarity, the Participant is not prohibited
from providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the Exchange Act.



(n)
In connection with the grant of the Performance Shares, the Company will collect
and use certain personal information about the Participant. If the Participant
is a California resident, the Participant should refer to terms in a separate
privacy notice for more information about the personal information the Company
will collect and the purposes for which the Company will use such data in
relation to the grant of the Performance Shares. The Participant should review
such notice prior to executing this Agreement.



(o)
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or this
Agreement under any applicable law, such provision will be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Committee, it will be stricken and the remainder of this Agreement will
remain in full force and effect.



11.    Definitions.
    
(a)
“Cause” means (i) the Participant’s engaging in fraud, embezzlement, gross
misconduct or any act of gross dishonesty with respect to the Company or its
affiliates, (ii) the Participant’s habitual drug or alcohol use which impairs
the ability of the Participant to perform his or her duties with the Company or
its affiliates, (iii) the Participant’s indictment with respect to, conviction
of, or plea of guilty or no contest to, any felony, or other comparable crime
under applicable local law (except, in any event, for motor vehicle violations
not involving personal injuries to third parties or driving while intoxicated),
or the Participant’s incarceration with respect to any of the foregoing that, in
each case, impairs the Participant’s ability to continue to perform his or her
duties with the Company and its affiliates, or (iv) the Participant’s material
breach of any written employment agreement or other agreement between the
Company and the Participant, or of the Company’s Code of Business Conduct and
Ethics, or failure by the Participant to substantially perform his or her duties
for the Company which remains uncorrected or reoccurs after written notice has
been delivered to the Participant demanding substantial performance and the
Participant has had a reasonable opportunity to correct such breach or failure
to perform.



(b)
“Detrimental Activity” means any conduct or act determined by the Committee to
be injurious, detrimental or prejudicial to any significant interest of the
Company or any Subsidiary, including, without limitation, any one or more of the
following types of activity:



(i)
Conduct resulting in an accounting restatement due to material noncompliance
with any financial reporting requirement under the U.S. federal securities laws.



(ii)
Engaging in any activity, as an employee, principal, agent or consultant for
another entity that competes with the Company in any actual, researched or
prospective product, service, system or business activity for which the
Participant has had any direct responsibility during the last two (2) years of
his or her employment with the Company or a Subsidiary, in any territory in
which the Company or a Subsidiary manufactures, sells, markets, services or
installs such product, service or system, or engages in such business activity.








--------------------------------------------------------------------------------





(iii)
Soliciting any Employee of the Company to terminate his or her employment with
the Company or a Subsidiary.



(iv)
The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company’s or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries.



(v)
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company or
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries.



(vi)
Activity that results in termination of employment for Cause.



(c)
“Employee of the Company” means an officer or employee of the Company or one or
more of its Subsidiaries.



(d)
“Good Reason” means, without a Participant’s consent, the occurrence of any of
the following events which is not cured by the Company within ten (10) business
days following the Participant’s written notice to the Company of the event
constituting Good Reason; provided, however, that (x) if such written notice is
not received by the Company within the thirty (30) day period after the date on
which the Participant first had knowledge of the occurrence of such event giving
rise to Good Reason, any such written notice shall not be effective and the
Participant shall be deemed to have waived his/her right to terminate employment
for Good Reason with respect to such event or (y) if the Participant does not
terminate his or her employment within the ninety (90) day period after the date
on which the Participant first had knowledge of the occurrence of such event
giving rise to Good Reason, the Participant shall be deemed to have waived his
or her right to terminate employment for Good Reason with respect to such event:



(i)
Demotion, reduction in title, reduction in position or responsibilities, or
change in reporting responsibilities or reporting level that is materially and
adversely inconsistent with the Participant’s then position or the assignment of
duties and/or responsibilities materially and adversely inconsistent with such
position; or



(ii)
Relocation of the Participant’s primary office location more than fifty (50)
miles from the Participant’s then current office location; or



(iii)
Reduction of greater than 10% in the Participant’s then base salary or reduction
of greater than 10% in the Participant’s then long term or short term incentive
compensation opportunity or a reduction in the Participant’s eligibility for
participation in the Company’s benefit plans that is not commensurate with a
similar reduction among similarly situated employees.










--------------------------------------------------------------------------------





Exhibit A
Management Objectives





